Oo CO YN DH UW BR WY HH

YB NY NY NY NY BY De Re me ee eR a a i
nn nA FF Ye NY KF SG 60 wen DAD wD BR WD HH SH SG

Case 2:19-cr-00159-RSL Document 43-1 Filed 09/13/19 Page 1 of 1

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-159-RSL
)
Plaintiff, ) @ROPOSED) ORDER GRANTING
) MOTION TO FILE OVERLENGTH
V. ) MOTION FOR REVIEW AND
) REVOCATION OF MAGISTRATE
PAIGE THOMPSON, ) JUDGE’S DETENTION ORDER
)
Defendant. )
)

 

 

 

The Court has considered the defense motion to file an overlength motion for
review and revocation of the magistrate judge’s detention order in excess of the 12-page
limit imposed by Local Criminal Rule 12(b)(5), along with all the records in this case.

IT IS NOW ORDERED that counsel for Paige Thompson may file an 18-page
motion for review and revocation of the magistrate judge’s detention order.

DATED this 9 Yay of September, 2019.

MMS (anh

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Nancy Tenney
Assistant Federal Public Defender
Attorney for Paige Thompson

FEDERAL PUBLIC DEFENDER
ORDER TO FILE OVERLENGTH MOTION FOR 1601 Fifth Avenue, Suite 700

REVIEW AND REVOCATION OF DETENTION ORDER Seattle, WA 98101
(Paige Thompson, CR19-159-RSL) - 1 (206) 553-1100

 
